DISMISS and Opinion Filed June 8, 2021




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-16-01236-CV

                         ANIKA GLOVER, Appellant
                                  V.
                       APOLLO HOUSING, LP, Appellee

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-16-04737-E

                        MEMORANDUM OPINION
                  Before Justices Molberg, Goldstein, and Smith
                          Opinion by Justice Goldstein
      We reinstate this appeal. In 2016, we abated this case due to Anika Glover’s

bankruptcy. See TEX. R. APP. P. 8.2. The Court conducted an independent review of

the federal Public Access to Court Electronic Records (PACER) system which

shows the bankruptcy case associated with this appeal was terminated on October

25, 2018, effectively dissolving the automatic stay.

      We notified the parties by letter dated May 7, 2021, requesting they inform

the Court of the status of the bankruptcy and of this appeal. We cautioned that the

failure to respond would result in the appeal being dismissed for want of prosecution.

See id. 42.3(b),(c). To date, neither party has responded.
      Because we gave the parties an opportunity to show why we should not

dismiss the appeal for want of prosecution and no one responded, we dismiss this

appeal. See id. 42.3(b),(c); Chan v. SLK Builders, LLC., 2021 WL 2134157, at *1

(Tex. App.—Dallas May 26, 2021, no pet. h.) (mem. op.).




                                        /Bonnie Lee Goldstein/
                                        BONNIE LEE GOLDSTEIN
                                        JUSTICE


161236F.P05




                                      –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

ANIKA GLOVER, Appellant                      On Appeal from the County Court at
                                             Law No. 5, Dallas County, Texas
No. 05-16-01236-CV          V.               Trial Court Cause No. CC-16-04737-
                                             E.
APOLLO HOUSING, LP, Appellee                 Opinion delivered by Justice
                                             Goldstein. Justices Molberg and
                                             Smith participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered June 8, 2021




                                       –3–